Citation Nr: 1140575	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  06-26 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected bilateral knee disability.  

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected bilateral knee disability.  

3.  Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling for instability and 10 percent disabling for arthritis.  

4.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling for instability and 10 percent disabling for arthritis.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to March 1990.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from February 2006 and May 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2008, the Board issued a decision denying an evaluation in excess of 10 percent for chondromalacia and patellafemoral syndrome of the right knee, an evaluation in excess of 10 percent for chondromalacia and patellafemoral syndrome of the left knee, service connection for hearing loss, and an earlier effective date for the award of service connection for tinnitus.  The Board also awarded separate 10 percent ratings for arthritis of the right knee and arthritis of the left knee.  The Veteran thereupon filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  

The Court issued an Order in November 2009 granting a joint motion of the parties, vacating the Board's decision denying an evaluation in excess of 10 percent for chondromalacia and patellafemoral syndrome of the right knee and an evaluation in excess of 10 percent for chondromalacia and patellafemoral syndrome of the left knee, and holding that the Board had failed to address the issue of an extraschedular rating for a bilateral knee disability.  The Court remanded both issues to the Board for actions in compliance with the Order.  The Board notes parenthetically that the Board decision with respect to the hearing loss and tinnitus claims were not disputed.  

The issues of entitlement to an increased rating for a right knee disability, entitlement to an increased rating for a left knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise on the question of whether the Veteran's right hip disability is the result of a service-connected bilateral knee disability.  

2.  The evidence is at least in relative equipoise on the question of whether the Veteran's lumbar spine disability is the result of a service-connected bilateral knee disability.  


CONCLUSIONS OF LAW

1.  The Veteran's right hip disability is proximately due to a service-connected bilateral knee disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).  

2.  The Veteran's lumbar spine disability is proximately due to a service-connected bilateral knee disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants the claims of service connection for a right hip disability and a lumbar spine disability.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the awards.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).   

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is entitled to service connection on a secondary basis for his right hip disability and lumbar spine disability because the disabilities are due to his service-connected bilateral knee disability.  

In a January 2009 private medical report, the Veteran was noted to favor his right lower extremity with gait and to be wearing bilateral hinged knee braces.  There was moderate pronation of the right lower extremity with the toe pointed out during the gait.  The Veteran complained of an increase in low back and right hip pain with numbness in the left lower extremity.  He reported that he was unable to stand or walk for long periods of time and that stairs and climbing caused an increase in knee and hip pain.  He also maintained that he was experiencing more lumbar spine and hip pain because of his knees.  Examination revealed reproduced low back pain with Lasegue's, double leg raiser, and straight leg raise at 60 degrees bilaterally.  The Veteran's lumbar spine flexion, lateral flexion, and lateral rotation were within normal limits, but he had decreased lumbar extension with low back pain.  There was also evidence of hip pain with Fabere-Patrick, Ely's Heel, Hibb's, and Laguerre Test.  Active right hip range of motion was decreased with internal rotation and flexion with pain.  X-rays indicated moderate sclerosis of the bilateral tibia with the right side greater than the left side, decrease in the medial joint space, and degenerative changes such as joint space narrowing in the right hip and lumbar spine.  

The Veteran was diagnosed with degenerative arthritis of the bilateral knees, bilateral stage 4 chondromalacia patella, moderate bilateral medial and lateral ligament laxity greater on the right side, mild degenerative changes of the right hip with tendonitis/bursitis, and degenerative changes of the lumbar spine at L3-5.  The physician opined that the Veteran's low back and right hip problems were directly related to the degenerative and ligamentous changes in his bilateral knees.  He explained that the Veteran had a right lower extremity Q angle greater than 20 degrees along with a decrease in medial joint space and ligament laxity, which had caused a misalignment of the patella and internal rotation of the tibia and led to the Veteran's right hip and low back problems.  The physician also noted that the Veteran's medical records dated from May 2006 to January 2008 were consistent with findings of a moderate degree of ligament laxity with moderate to severe degeneration and arthritic changes.  

On VA examination in March 2010, the Veteran reported developing pain in his right hip about a year ago and pain in his back about 18 months ago.  He stated that it was difficult for him to perform his chiropractic manipulations at work because he had to stand on his feet all day.  He maintained that he could walk 40 to 50 feet before feeling pain and having to rest.  He complained of fatigue and lack of endurance due to his back and right hip pain as well as pain when he extended his back or when he was lying on his abdomen.  He also reported increased numbness in the left foot over the past 2 months.  Range of motion testing of the right hip revealed 90 degrees flexion, 70 degrees extension, 40 degrees adduction, and 70 degrees abduction.  Upon repetitive motion, there was no change in range of motion, coordination, fatigue, endurance, or pain level.  Range of motion testing of the lumbar spine showed 70 degrees flexion, 30 degrees extension, 70 degrees left flexion, 50 degrees right flexion, and 60 degrees lateral rotation bilaterally.  There was pain on flexion and extension.  Upon repetitive motion, there was no change in range of motion, coordination, fatigue, endurance, or pain level.  The examiner noted a November 2005 MRI of the right knee that showed grade 4 chondromalacia.     

The Veteran was diagnosed with chondromalacia of the bilateral knees, arthroscopy of the left knee, chronic bilateral knee pain secondary to chondromalacia and left knee surgery, right hip strain, and lumbosacral strain.  The examiner noted that the Veteran walked with a slight limp due to the pain in his knees.  He opined that it was less likely than not that the Veteran's right hip and lumbar spine disabilities were secondary to his knee disabilities.  His rationale was that there was no real anatomic or physiologic relationship between the knees to cause pain in the hip and lumbar spine.  He also reported that the Veteran only had a mild limp from his knees, and his lumbar spine and hip examinations were essentially normal.  

In a July 2010 private medical report, the Veteran reported experiencing low back and right hip pain with constant numbness in the left lower extremity.  He stated that he was unable to sit with his right leg crossed and that he had right hip pain with long periods of sitting.  His gait was noted to have a limp with favoring of the right lower extremity, and he continued to wear bilateral hinged knee braces on a regular basis.  The Veteran complained of being unable to use stairs, run, or jump without an increase in knee, hip, or low back pain.  Examination revealed taut and tender paraspinals to palpation of the lumbar spine from L1-5 and low back pain with Lasegue's, Kemp's, and Nachlas test.  Straight leg raise reproduced low back pain at 60 degrees bilaterally.  The Veteran had decreased lumbar flexion and extension but normal lateral flexion and rotation.  There was pain on all ranges of motion.  Right hip pain was noted with Fabere-Patrick, Ely's Heel, Hibb's, and Lewin-Gaenslen's.  Right hip range of motion was decreased with pain.  The Veteran was diagnosed with progressive bilateral arthritic degenerative conditions of the knees, left knee patellofemoral arthritis, right knee posttraumatic arthritis, possible medial joint line instability greater on the right side than on the left side, lumbar spine intervertebral disc syndrome with clinical left-sided radicular involvement at L5-S1, and degenerative joint disease of the lumbar spine and right hip.  The physician opined that the Veteran's spinal condition and dermatomal sensory changes were most likely secondary to his longstanding degenerative knee problems that had caused altered ambulation and postural changes.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).     

The Board notes that the March 2010 VA examiner found that the Veteran's lumbar spine and right hip disabilities were not due to his service-connected bilateral knee disability because there was no real anatomic or physiologic relationship between the knees to cause pain in the hip and lumbar spine.  However, in rendering his opinion, it does not appear that the examiner obtained any x-rays of the knees, hip, and lumbar spine, as there were no diagnoses or opinions made regarding any arthritis of the knees, hip, or lumbar spine.  Considering that the January 2009 private physician based his positive medical nexus opinion on the findings of degenerative and ligamentous changes in the bilateral knees as well as degenerative changes in the lumbar spine and right hip, the issue of arthritis is significant and relevant to the Veteran's case.  Consequently, the VA examination was not sufficiently thorough because the examiner did not address the issue of arthritis in the knees, lumbar spine, and right hip.  Therefore, the Board places little probative value on the VA examiner's nexus opinion.  

Instead, the Board places greater probative weight on the January 2009 and July 2010 private medical opinions finding that the Veteran's lumbar spine and right hip disabilities were the result of his service-connected bilateral knee disability.  The physicians based their opinions on a comprehensive examination of the Veteran and provided adequate rationales based on the entirety of the evidence.  The Board also notes that the January 2009 and July 2010 findings of a moderate degree of ligament laxity with moderate to severe degeneration and arthritic changes in the bilateral knees were consistent with previous medical findings since May 2006.  In the January 2009 and July 2010 examinations, the Veteran's low back and right hip disabilities were directly related to the objective degenerative and ligamentous changes in his bilateral knees because these changes had caused misalignment of the patella and internal rotation of the tibia, altered ambulation, and postural changes, which had led to the Veteran's current right hip and low back disabilities.  

Further inquiry could be undertaken with a view towards development of the claims so as to obtain additional medical opinions.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for the Veteran's right hip disability and lumbar spine disability, as secondary to his service-connected bilateral knee disability, is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    


ORDER

Service connection for a right hip disability, as secondary to a service-connected bilateral knee disability, is granted.  

Service connection for a lumbar spine disability, as secondary to a service-connected bilateral knee disability, is granted.  


REMAND

Additional development is needed prior to further disposition of the claims for increased rating for right knee and left knee disabilities and entitlement to a TDIU.  

Regarding the claims for increased rating for right knee and left knee disabilities, the Veteran contends that he is entitled to increased ratings on an extraschedular basis because as a chiropractor, he puts significant stress on his knees as he adjusts his patients.  He reports that he has been forced to stop working in his profession as a result of his service-connected bilateral knee disability and has submitted private medical evidence in support of this assertion.  The Board therefore remanded the claims for increased rating for right knee and left knee disabilities in October 2010 to refer them to the Director of VA's Compensation and Pension Service (Director) for a determination of whether increased ratings were warranted for the Veteran's bilateral knee disability on an extraschedular basis.  In April 2011, the Director reviewed the claims file and noted that the most recent VA examination report in March 2010 did not include an opinion as to whether or not or to what extent the Veteran's service-connected bilateral knee disability has affected his ability to seek or sustain gainful employment.  Additionally, although private medical reports dated in December 2008 and July 2010 recommended that the Veteran reduce his activities of daily living and work status to accommodate a more sedentary lifestyle, the Director found that these statements were inadequate because they addressed the Veteran's right hip and lumbar spine disabilities in relation to his bilateral knee disability.  As it remains unclear whether the Veteran's service-connected knee disabilities by themselves have affected his ability to seek or sustain gainful employment, the Board finds that a remand for an examination to assess the overall effect of the Veteran's service-connected right knee and left disabilities alone on his ability to obtain and retain employment is necessary.   

With respect to the Veteran's claim for entitlement to a TDIU, the Board notes that this issue was denied by the RO in a February 2006 rating decision, which the Veteran did not appeal.  However, in a statement received in July 2011, the Veteran has asserted that he has been unable to find employment for over sixteen months, which is new evidence with respect to TDIU.  A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record again.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2011).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

In this case, the Veteran has been assigned a 10 percent rating for right knee instability; a 10 percent rating for left knee instability; a 10 percent rating for right knee arthritis; a 10 percent rating for left knee arthritis; a 10 percent rating for tinnitus; and a 0 percent rating for bilateral otitis external.  The combined disability rating is 40 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table (2011).  The Veteran does not currently meet the percentage criteria laid out in 38 C.F.R. § 4.16(a) (2011).  However, as a result of the Board decision herein, service connection has been granted for a lumbar spine disability and a right hip disability.  The Board finds that remand is necessary in order to have the RO assign disability ratings and effective dates for the Veteran's service-connected lumbar spine disability and right hip disability.   

Additionally, even if the Veteran does not meet the percentage criteria laid out in 38 C.F.R. § 4.16(a), if his service-connected disabilities nevertheless prohibit him from sustaining gainful employment, a TDIU rating may still be assigned if his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(b) (2011).  The Veteran suffers from several non-service-connected disabilities in addition to his service-connected disabilities.  Therefore, as it remains unclear whether the Veteran's service-connected disabilities prohibit him from sustaining gainful employment, the Board finds that a remand for an examination to assess the overall effect of the Veteran's service-connected disabilities alone on his ability to obtain and retain employment is necessary.   

Accordingly, the case is REMANDED for the following action:

1.  Enact the Board's decision herein and assign effective dates and disability ratings for a right hip disability and a lumbar spine disability.   

2.  Schedule the Veteran for an examination to ascertain the impact of his bilateral knee disability on his unemployability as well as the impact of all of his service-connected disabilities on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on his employability as well as separately evaluate and discuss the effect of the Veteran's service-connected bilateral knee disability alone on his employability.  The examiner should first opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected bilateral knee disability alone renders him unable to secure or follow a substantially gainful occupation.  The examiner should then opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (right knee instability, left knee instability, right knee arthritis, left knee arthritis, tinnitus, bilateral otitis external, right hip disability, and lumbar spine disability) without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The rationale for any opinions should be provided. 

3.  Then, readjudicate the claims.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


